THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of Labor and Industry,    :
                 Petitioner          :
                                     :
               v.                    :
                                     :
John Earley,                         :
                      Respondent     : No. 107 C.D. 2015




                                    ORDER


               AND NOW, this 16th day of November, 2015, the opinion filed
September 9, 2015, in the above-captioned matter shall be designated Opinion
rather than Memorandum Opinion, and it shall be reported.



                                     ________________________________
                                     DAN PELLEGRINI, President Judge